October    2, 1975


The Honorable Jack K. Williams                    Opinion No.       H- 704
President,  Texas A&M University
College Station, Texas 77843                      Re:    Whether Texas A&M
                                                         may sell its agricultural
                                                         station in Crystal City
                                                         and apply the proceeds
                                                         to the development   of the
Dear President   Williams:                               station in Uvalde.

     You have asked about the disposition to be made of proceeds from the
sale of the Texas A&M University     - Rio Grande Plains Research Demon-
stration Station near Crystal City if the Board of R:e~gefits.of the ~Texas ,.
A&M University    System decides upon its abandonment and sale.       Speci-
fically, you ask:

        1.’ May proceeds from the sale of the Crystal City
        Station be applied toward the purchase of breeding
        animals in the establishment  of a cow herd’ for the
        Uvalde   Center?

        2. May proceeds     from the sale of the Crystal City
        Station be used toward the cost of a long term lease
        of land that is suitable for range research?

     The establishment and management   of agricultural  experiment stations
by the Texas A&M University   System is governed by Title 3, subchapter C,
of the Texas Education Code.   Section 88.203.   Education Code, provides:

         (a)   The board may:

             (1) establish experiment  substations      at places
        in this state it deems proper:

             (2) abandon or discontinue any substation which may
        become undesirable    for experiment  purposes,   and if
        deemed necessary    establish others in thei~r stead at
        places it deems advisable:   and



                                   p.   3045
The Honorable   Jack K. Williams,        page 2   (H-704)




             (3) sell any land or other state property used in the
        operation of an experiment    station when abandoned and
        apply the proceeds   of the sale to the purchase of other
        land and property for the establishment    of experiment
        stations.

          (b) The board shall exercise a general supervision            over
        substations established under this subchapter.

   Such sales and their proceeds         are further   regulated   by section    88.204,
Education Code, which reads:

            If property used in the operation of a station is sold,
       the title to the property shall not pass from this state
       until a deed of conveyance is made to the purchaser,      duly
       signed by the governor and attested by the secretary     of
       state under his official seal.   All funds received from
       the sale of station lands or property shall be deposited
       in the state treasury and shall be paid out in accordance
       with the provisions   of this subchapter.

    Specific authority to purchase livestock is given by section 88.209 and
authority to lease land for experiment work is contained in section 88.206.
Education Code.    We have no difficulty in concluding that both questions
should be answered in the affirmative , provided the proceeds    from the sale
have been appropriated   by the Legislature.   See Attorney General Opinion
V-01 (1947) and Opinion dated May 23, 1925 atol.       273, p, 300, Letter
Opinions of the Attorney General of Texas.

    Both the General Appropriation  Act for the 1974-75            biennium    and the
one for the 1976-77 biennium provide:

       All balances in the institutional     funds of the several
       state institutions   of higher education named in this
       Article,   at the close of the [last] fiscal year . . . ,
       including balances in their revolving       funds at that time,
       and the income to such funds during the [next upcoming]
       fiscal years . . . are hereby reappropriated         for the
       operation,    maintenance    and improvement     of the respective
       state institutions.    Acts 1975, 64th Leg.,     ch. 743, art. IV,
       $17; Acts 1973, 63rd Leg.,        ch. 659, p. 2149. art. IV, $17.



                                    p.   3046
The Honorable    Jack K. Williams,      page 3        (H-704’




     In our opinion, sections 88.203 and 88.204         of the Texas Education Code
dedicate to the Texas Agricultural        Experiment Station - - for the establish-
ment of other experimental     stations - - all proceeds from the sale of
property used for an abandoned station, and the fund thus created is an
‘institutional fund of a state institution of higher learning” within the meaning
of the above mentioned General Appropriations           Act provision.    Attorney
General Opinion V-454 (1947).        It follows therefore,    that the proceeds of such
sales have been specifically     appropriated     to the Texas Agricultural     Experi-
mental Station for use in accordance         with the statutory purpose.     Although
the Appropriation   Act language is broader than the Education Code descrip-
tion of the dedicated purpose,     it will be construed to authorize only those
expenditures   from the fund that are allowed by the general statutes.           Attorney
General Opinion V-01     (1947).    See also Acts 1975, 64th Leg.,       ch. 743,
art. V, $22.

    We therefore  answer your questions in the affirmative. See also Attorney
General Opinion O-6903 (1945).   CA, Attorney General Opinions H-23 (1973).
S-210 (1956), V-320 (1947). O-6017 (1944), O-5918 (1944).

                              SUMMARY

             Proceeds  from the sale of property used for an
        agricultural  experimental  substation may be used for
        the purchase of breeding animals for another experi-
        mental station and to lease land suitable for range
        research.




                                               Attorney   General   of Texas




             KENDALL,      First   Assistant




C. ROBERT HEATH,          Chairman
Opinion Committee
                                        p.     3047